Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 9, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155498(53)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  NORTH AMERICAN BROKERS, LLC,                                                                                        Justices
  and MARK RATLIFF,
            Plaintiffs-Appellees,
                                                                    SC: 155498
  v                                                                 COA: 330126
                                                                    Livingston CC: 15-028669-CH
  HOWELL PUBLIC SCHOOLS,
           Defendant-Appellant,
  and
  ST. JOHN PROVIDENCE,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of the Michigan Realtors to file a brief
  amicus curiae is GRANTED. The amicus brief submitted on March 7, 2018, is accepted
  for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 9, 2018

                                                                               Clerk